t c memo united_states tax_court robert g honts petitioner v commissioner of internal revenue respondent docket no filed date michael l cook for petitioner gerald brantley for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge stanley j goldberg pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge goldberg special_trial_judge this matter is before the court on cross-motions to dismiss for lack of jurisdiction petitioner moved for dismissal in his favor on the ground that the notice_of_deficiency is invalid because it was not mailed to his last_known_address respondent moved for dismissal in her favor on the grounds that the notice_of_deficiency was mailed to petitioner's last_known_address and the petition was untimely filed a hearing was held with respect to these motions in houston texas at the time his petition was filed petitioner resided in austin texas findings_of_fact on date petitioner filed a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for tax_year on date respondent received a form_2688 application_for additional extension of all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure for taxable years and petitioner filed joint federal_income_tax returns with his former wife carol b honts all internal_revenue_service forms eg forms and pertaining to those years were signed by both petitioner and his former wife time to file u s individual_income_tax_return from petitioner for tax_year respondent granted the request extending the filing_date to date petitioner filed his joint federal_income_tax return on date on which he claimed a net_operating_loss nol deduction in the amount of dollar_figure on date petitioner filed amended returns form sec_1040x for years and to carry back the unused portion of the nol in date revenue_agent eduardo lizcano agent lizcano commenced an examination of petitioner's return on date pursuant to his request agent lizcano received a form_2848 power_of_attorney and declaration of representative from petitioner appointing his accountants david e erickson jr mr erickson and robin c demel mr demel located pincite w 24th st suite austin texas as his attorneys-in-fact for taxable_year line of the form_2848 provides notices and communications --notices and other written communications will be sent to the first representative listed in line petitioner listed his home address on the form_2848 as mansfield drive austin texas the mansfield address at respondent's request petitioner also executed and filed forms for taxable years through for himself in addition to forms for bandera properties inc bob honts properties inc and masa menos inc on the same day he filed the form_2848 for taxable_year petitioner filed a form_872 consent to extend the time to assess tax extending the time for assessment for his tax_year until date on the form_872 petitioner listed his residence as the mansfield address on date petitioner filed his and federal_income_tax returns listing his residence as the mansfield address on the return and as lohman's crossing suite austin texas the lohman address on the return the lohman address is the location of petitioner's business office on date respondent mailed a notice_of_deficiency determining the following deficiencies in and additions to petitioner's federal income taxes for years and additions to tax sec sec sec sec year deficiency a a a a dollar_figure -- dollar_figure dollar_figure additions to tax sec sec sec sec year deficiency a a a a b a dollar_figure -- dollar_figure dollar_figure big_number dollar_figure big_number big_number percent of the interest computed on the portion of the underpayment which is attributable to negligence or intentional_disregard_of_rules_and_regulations respondent's adjustments to petitioner's and taxable years are entirely the result of respondent's disallowance of petitioner's nol for the notice_of_deficiency was mailed by certified mail to petitioner at the following addresses the mansfield address the lohman address and commanche trail austin texas no notice_of_deficiency was sent to either mr erickson or mr demel the u s postal form_3877 certified mail list indicates that the notices were mailed by the united_states postal service postal service on date to the three addresses listed above each of the notices sent to petitioner was returned to respondent stamped unclaimed with regard to the notice sent to the lohman address the notation on the envelope indicates that the postal service made a first attempt to deliver the notice to petitioner on saturday date and a second attempt on saturday date because petitioner's place of business is closed on saturdays no one would have been present to accept delivery of a certified item at no time did petitioner or his agents claim the notices from the post office it is the procedure of the postal service for a postal service employee upon an unsuccessful attempt to deliver certified mail to leave a postal service form_3849 notifying the customer that a piece of certified mail was delivered in his or form_3877 is completed by respondent and sent with the envelopes containing the notices of deficiency to the postal service after checking to make sure the envelopes match the information on form_3877 the postal service initials and stamps the form with a postmark date beyond the fact that each of the notices was returned to respondent unclaimed the record in this case contains no further evidence regarding the notices sent to the mansfield address or comanche trail her name and that the item should be claimed at the local post office the form_3849 does not indicate the content of the item delivered nor does it reveal the identity of the sender if the customer does not claim the item the postal service employee will deliver a second form_3849 to the customer's address with the same information upon the customer's failure to claim the item after the second notice the postal service_returns the item to the sender the returned item is generally stamped with one of three notations informing the sender that the item was either undeliverable if the customer did not reside at the given address unclaimed if the customer did not claim the item or refused if the customer was actually handed the item and then refused to accept certified delivery assuming arguendo that the notice_of_deficiency is valid the 90-day period for filing a petition with this court expired on thursday date which date was not a legal_holiday in the district of columbia on date agent lizcano was present in mr demel's office for a closing conference concerning later taxable years of petitioner during the conference agent lizcano inquired as to petitioner's intent regarding the notice issued on date this was the first time petitioner's accountants learned of the outstanding notice_of_deficiency mr demel requested a copy of the notice and received the same on date petitioner mailed his petition in this case on date and it was filed on date opinion sec_6501 provides that the amount of any deficiency in income_tax shall be assessed within years after the return was filed sec_6503 provides however that the running of the 3-year period of limitations is suspended by the mailing of a notice under sec_6212 sec_6212 authorizes the secretary or_his_delegate upon determining that there is a deficiency in income_tax to send a notice_of_deficiency to the taxpayer by certified mail or registered mail sec_6212 provides that a notice_of_deficiency in respect of an income_tax shall be sufficient if it is mailed to the taxpayer at his last_known_address generally the commissioner has no duty to effectuate delivery of the notice after it is mailed 93_tc_22 neither sec_6212 nor the regulation promulgated thereunder sec_301_6212-1 proced admin regs defines what constitutes a taxpayer's last_known_address we have defined it as the taxpayer's last permanent address or legal residence known by the commissioner or the last known temporary address of a definite duration to which the taxpayer has directed the commissioner to send all communications during such period 74_tc_430 62_tc_367 affd without published opinion 538_f2d_334 9th cir stated otherwise it is the address to which in light of all the surrounding facts and circumstances the commissioner reasonably believed the taxpayer wished the notice to be sent weinroth v commissioner supra 73_tc_690 the relevant focus is thus on the commissioner's knowledge rather than on what in fact may have been the taxpayer's actual address in use 78_tc_215 citing alta sierra vista inc v commissioner supra in 81_tc_42 we stated absent clear and concise notification from the taxpayer directing respondent to use a different address respondent is entitled to treat the address shown on the return for which the notice_of_deficiency is being issued as the taxpayer's last_known_address however once respondent becomes aware of a change in address he must exercise reasonable care and diligence in ascertaining and mailing the notice_of_deficiency to the correct address whether respondent has properly discharged this obligation is a question of fact 653_f2d_1185 7th cir revg an unpublished order of this court weinroth v commissioner supra pincite alta sierra vista inc v commissioner supra pincite see also 83_tc_626 stroud v commissioner tcmemo_1992_666 in 91_tc_1019 we held that a taxpayer's last_known_address is the address shown on his most recent return absent clear and concise notice of a different address however the mailing of the deficiency_notice will meet the conditions of sec_6212 no matter what address was used if a taxpayer receives actual notice without prejudicial delay frieling v commissioner supra petitioner contends that the notice_of_deficiency is invalid because it was not mailed to his last_known_address he argues that the power_of_attorney filed on date notified respondent that his last_known_address was that of his accountants to the contrary respondent argues that petitioner's last_known_address was the mansfield address based on his return his most recent return filed prior to the issuance of the notice_of_deficiency where a taxpayer files a power_of_attorney with the internal_revenue_service irs that directs the irs to send originals of all communications to the address of the named representative such address constitutes the taxpayer's last_known_address for purposes of sec_6212 72_tc_21 citing d'an263_f2d_904 d c cir 59_tc_818 we have further held that if the power_of_attorney directs only copies of notices and communications be sent to the taxpayer's representative then to do so is a mere courtesy extended by the commissioner 95_tc_610 houghton v commissioner see also hwang v commissioner tcmemo_1992_403 payne v commissioner tcmemo_1992_22 smith v commissioner tcmemo_1989_508 revproc_61_18 1961_2_cb_550 48_tc_656 611_f2d_1015 5th cir revg and remanding tcmemo_1977_382 of course as noted above a notice_of_deficiency will be valid regardless of whether it was mailed to a taxpayer's last_known_address if the taxpayer receives actual notice of the deficiency and is not unduly prejudiced in timely filing his or her petition 81_tc_65 frieling v commissioner supra the forms executed by the parties in the cases cited above directed the taxpayers to choose between having originals or copies of all notices and written communications sent to their representatives the commissioner revised form_2848 in date the new form_2848 at issue in the instant case provides simply that notices and other written communications will be sent to the taxpayer's designee we are thus faced with the question whether the language in the revised form_2848 changes a taxpayer's last_known_address to that of his or her representative it is not unreasonable for a taxpayer who files a power_of_attorney containing the language at issue to rely on the assumption that the commissioner will send notices to his or her representative the commissioner was cognizant of the outstanding caselaw addressing the prior language of the power_of_attorney as evidenced by revproc_61_18 1961_2_cb_550 had the commissioner intended that the act of sending notices to representatives be a mere courtesy it would have been a simple matter to express this intent in clear language on the form_2848 the language of the power_of_attorney at issue is altogether too plain to give it a meaning contrary to its unambiguous terms we think it is clear that the power_of_attorney directing that notices and all other communications will be sent to petitioner at the address of his accountants was sufficient to render that address petitioner's last_known_address for the purpose of his income_tax_liability in light of all of the surrounding facts and circumstances we find it unreasonable for respondent not to have informed petitioner's representatives of the issuance of the notice_of_deficiency it would have been a simple task to notify the representatives in light of agent lizcano's continued presence at and communication with their office based on the reasoning of 907_f2d_517 5th cir revg 92_tc_949 the commissioner is under an obligation to verify an address with a representative in situations where the commissioner has a working relationship with the representative this is true regardless of whether notices and communications are required to be sent to the representative see 864_f2d_1191 5th cir as such respondent was aware that the address of petitioner's representatives was the address to which petitioner intended all notices and communications to be sent with respect to not only the year for which a power_of_attorney was filed but also for and respondent argues that she was not permitted to mail the notice to petitioner's accountants because in doing so she would have committed an unauthorized disclosure of taxable years and agent lizcano testified that he requested that petitioner execute powers of attorney for and but that petitioner would not do so revenue_agent john robert rossmiller testified that it was not irs policy to prepare separate notices for separate tax years in order to prevent unauthorized disclosures during the course of respondent's examination agent lizcano requested and petitioner provided powers of attorney for tax years through in addition to powers of attorney for three related corporations we find it difficult to accept that petitioner would have provided all of these powers of attorney yet refused to provide the same for tax years and furthermore the only adjustments made to petitioner's and returns were due to the disallowance of petitioner's nol during his examination of the tax_year agent lizcano gave the accountants copies of petitioner's and amended returns after receiving permission to do so from petitioner to now argue as respondent does that the notice_of_deficiency was not mailed to the accountants to avoid disclosure of this information is at the very least self-serving moreover upon the return of the unclaimed notice agent lizcano could have simply notified the accountants that a notice for tax_year had been mailed on date just as he did on date in the end if respondent wanted to avoid improper disclosure she could have issued two separate notices of deficiency agent lizcano maintains that he was unaware of the exact date that respondent sent the notice and was not informed that it had been returned unclaimed even assuming arguendo that this was the case an innocent taxpayer should not be penalized because the tax collector neglects to tell his right hand what his left hand is doing pyo v commissioner t c pincite see also 74_tc_377 stating we will not allow respondent to come into this court wearing blinders respondent further argues that it is irrelevant whether the notice_of_deficiency was sent to petitioner's last_known_address because petitioner received actual notice of the deficiency in support of her argument respondent points to the two delivery attempts at the lohman address and the notices sent to the mansfield address and comanche trail and cites 55_f3d_216 6th cir affg tcmemo_1993_143 we have been presented with no evidence to establish that petitioner actually received the notices of deficiency at the aforementioned addresses or that petitioner had actual notice of the mailings in addition the patmon case is distinguishable in that the notice_of_deficiency was returned to the commissioner stamped unclaimed and refused in other words the taxpayer actually reviewed the envelope containing the notice and refused receipt of the item in the instant case the notice was returned unclaimed this court has been presented with no evidence and there exists no basis upon which we could make a finding that petitioner had actual notice of the issuance of the notice_of_deficiency or intentionally avoided delivery thereof respondent also cites shuford v commissioner tcmemo_1990_422 affd without published opinion 937_f2d_609 6th cir and erhard v commissioner tcmemo_1994_344 in support of her motion to dismiss like the taxpayer in patmon v commissioner supra the taxpayers in the cases cited by respondent received actual notice of issuance of the notice_of_deficiency here petitioner was not informed of the issuance of the notice_of_deficiency until agent lizcano raised the issue on date respondent argues alternatively that if we find the notice_of_deficiency to be invalid then it should only be invalid with respect to the year for which the power_of_attorney applied we find this argument to be without merit it was respondent who chose to send a single deficiency_notice rather than two separate notices in these circumstances where the tax years were intertwined based on the foregoing we will grant petitioner's motion to dismiss for lack of jurisdiction and deny respondent's motion to dismiss for lack of jurisdiction an appropriate order and order of dismissal for lack of jurisdiction will be entered petitioner has requested leave to file a motion for an award of attorneys' fees costs and other expenses pursuant to sec_7430 should petitioner desire to pursue this matter he must comply with rules and
